Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 3/3/2021 has been entered. Claims 1, 3, 5, 7, 9, 11, 13, 15, 17, 19 and 20 remain pending in the present application.
The present amendment has overcome the previous objection to the title. Therefore, the objection is being withdrawn.

Response to Arguments
1. Applicant argued that “Atlas does not disclose or suggest that the processor of Atlas determines a demand for a taxi by taking into account the time that the taxi will arrive at the location included in the request of Atlas,” (Remarks, pp. 10-11). The argument has been fully considered, but is not persuasive. As disclosed in par. 14 of Atlas: “[I]n step 13, a processor performing the steps of the method receives a request for desired current or future contingent taxi utilization information of one or more types. For example, the desired information may be a) the number of taxi rides expected in the near future in a specific taxi's vicinity... In this example, the request for information likely will be accompanied by a location of the specific taxi at a specific time... the information provided to the processor may come from the user (such as a driver or dispatcher) requesting the information,” (emphasis added). Par. 17 further discloses that the near 
2. Applicant argued that Atlas does not disclose or suggest “superimposing, by the display control device at a position on a map screen, information about the forecasted demand, the position corresponding to the arbitrary point or the arbitrary area at the time specified by the host vehicle,” (Remarks, p. 11). The argument has also been fully considered, but is moot in view of the new ground of rejection, necessitated by the present amendment.
3. Applicant argued that Atlas does not disclose or suggest “a display configured to superimpose, on a map screen, the specific demand forecast information on the arbitrary point,” as recited in claim 19 (Remarks, p. 13). Although claim 19 was amended to clarify that the demand forecast information corresponds to a demand for vehicle dispatch, it was found that Atlas does disclose this limitation. For example, par. 26 discloses: “Referring again to FIG. 1, the output of the described algorithm returns the generated representative taxi utilization information (17) for use in applications. This could be transmitted via Internet transfer protocol or be stored in a database that is accessible by SQL-enabled coding scripts. To a taxi-driver or a dispatcher, the information may be represented on a display screen or the like as one or more locations where demand is likely. Upon providing this information, the method ends at step 18”. Note that the taxi utilization information comprises a demand for taxi dispatch, as disclosed in par. 14: “[I]n step 13, a processor performing the steps of the method receives a request for desired current or future contingent taxi utilization information of one or more types. For example, the desired information may be a) the number of taxi rides expected in the near future in a specific taxi's vicinity”.
4. Applicant argued that “while Atlas describes that the taxi or dispatcher receives information in response to the request, Atlas does not disclose or suggest that the taxi or dispatcher extracts, from the received information, any particular forecast information corresponding to a location included in the request,” (Remarks, pp. 13-14). The examiner respectfully disagrees with this assertion. Again, par. 26 of Atlas discloses: “Referring again to FIG. 1, the output of the described algorithm returns the generated representative taxi utilization information (17) for use in applications. This could be transmitted via Internet transfer protocol or be stored in a database that is accessible by SQL-enabled coding scripts”. Using SQL-enabled coding scripts to retrieve taxi utilization information (e.g. forecasted taxi demand) stored in a database could be interpreted as extracting the information.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atlas (Pub. No. US 2013/0144831), in view of Hershkovitz et al. (Pub. No. US 2015/0039391).

Regarding claim 1, Atlas discloses a display control method comprising:
forecasting, by a display control device (Claim 12 discloses a graphical display which inherently comprises a display controller) a demand for a vehicle dispatch at an arbitrary point or in an arbitrary area at a time specified by a host vehicle, the time being a time at which the host vehicle will arrive at the arbitrary point or in the arbitrary area from a current position of the host vehicle (Par. 14: “Referring still to FIG. 1, in step 13, a processor performing the steps of the method receives a request for desired current or future contingent taxi utilization information of one or more types. For example, the desired information may be a) the number of taxi rides expected in the near future in a specific taxi's vicinity... In this example, the request for information likely will be accompanied by a location of the specific taxi at a specific time... By way of non-limiting examples, the information provided to the processor may come from the user (such as a driver or dispatcher) requesting the information or it may come from a third-party source. For example, a weather service could provide weather conditions to the processor. In another embodiment, the request could be for predicted taxi demand for each street block at each time of each day over a month”. Par. 17 further discloses that the near future could be the hours following a major sporting event at a given particular location. Thus, if a taxi driver estimates that it would take him an hour to arrive at a sporting event, for example, he could request for the number of taxi rides expected (demand for a vehicle dispatch) in an hour from the current time); and
superimposing, by the display control device at a position on a map screen (Claim 14: “...wherein the graphical display is a map...”), information about the forecasted demand,  (Par. 26: “Referring again to FIG. 1, the output of the described algorithm returns the generated representative taxi utilization information (17) for use in applications. This could be transmitted via Internet transfer protocol or be stored in a database that is accessible by SQL-enabled coding scripts. To a taxi-driver or a dispatcher, the information may be represented on a display screen or the like as one or more locations where demand is likely”. Note that the taxi utilization information comprises a demand for taxi dispatch, as disclosed in par. 14: “[I]n step 13, a processor performing the steps of the method receives a request for desired current or future contingent taxi utilization information of one or more types. For example, the desired information may be a) the number of taxi rides expected in the near future in a specific taxi's vicinity”).
Atlas, however, does not disclose that the position being superimposed corresponds to the arbitrary point or the arbitrary area at the time specified by the host vehicle.
In a related field of demand forecast visualization, Hershkovitz teaches a method for predicting demand for battery services in an electric vehicle network, wherein a position on a map screen associated with a battery service station is superimposed by a circle whose diameter is proportional to a predicted demand level (See Fig. 6 and pars. 157-159). Hershkovitz further discloses in Fig. 7 and par. 163 that demand levels can be predicted for future time by manipulating the slider 709.
In light of the above teaching of Hershkovitz, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Atlas by superimposing at a position on a map screen information about the forecasted demand, wherein the position corresponds to the arbitrary point or the arbitrary area at the time specified by the host vehicle. The motivation would have been to facilitate visualization of the predicted demand (Hershkovitz, par. 157).

Claim 7 recites similar limitations as claim 1, but is directed to a display control device. Since Atlas also discloses such a device (See claims 11-20, for example), claim 7 can be rejected under the same rationale set forth in the rejection of claims 1.

Claim 13 recites similar limitations as claim 1, but is directed to a non-transitory recording medium storing a program for implementing the steps recited in claim 1. Since the memory recited in claim 11 of Atlas corresponds to such a medium, claim 13 can be rejected under the same rationale set forth in the rejection of claim 1.

Claim(s) 3, 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atlas in view of Hershkovitz as applied to respective claim(s) 1, 7 and 13 above, and further in view of Fratti et al. (US 2014/0330513).

Regarding claim 3, Atlas in view of Hershkovitz discloses the display control method according to claim 1, .
In a related field of mapping and navigation, Fratti teaches a technique for indicating a direction of motion and a scale on a map, wherein the map shows an arbitrary area included in one of a plurality concentric circles centered at a current position of a host vehicle (Par. 30: “In one embodiment, a plurality of concentric circles are used to illustrate the legend determined using the method 400, as shown in FIG. 5. The legend 502 is overlaid on the position indicator 504, and the scale includes a plurality of concentric circles 506. Each concentric circle 506 includes distance information in one embodiment. For example, in the embodiment shown in FIG. 5, the first concentric circle 506 includes a label 508 indicating that the distance between the position indicator 504 and the first concentric circle 506 is 1 mile. The next concentric circle 506 includes a label 508 showing a distance of 2 miles. In another embodiment, the units on the concentric circles 508 include time units based on an estimate of the amount of time required to travel the distance between the current position shown by the position indicator 504 and each the concentric circle 506 based on the current speed of the monitored device. In another embodiment, each concentric circle 506 includes a label 508 displaying both time and distance”).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further incorporate the above teaching of Fratti into Atlas by displaying a plurality of concentric circles centered at a current position of the host vehicle, wherein each concentric circle includes an arbitrary area. The motivation would have been to provide a legend for the distance or time to travel in a direction that differs from the current direction of motion (Fratti, par. 32).

Claim 9 recites similar limitation as claim 3, but is directed to a display control device. Since Atlas also discloses such a device (See claims 11-20, for example), claim 9 can be rejected under the same rationale set forth in the rejection of claim 3.

Claim 15 recites similar limitation as claim 3, but is directed to a non-transitory recording medium storing a program for implementing the steps recited in claim 3. Since the memory recited in claim 11 of Atlas corresponds to such a medium, claim 15 can be rejected under the same rationale set forth in the rejection of claim 3.

Claim(s) 5, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atlas in view of Hershkovitz and Fratti as applied to respective claim(s) 3, 9 and 15 above, and further in view of Kikuchi et al. (Pub. No. US 2019/0266625).

Regarding claim 5, Atlas in view of Hershkovitz and Fratti teaches the display control method according to claim 3, wherein



the superimposing at the position on the map screen further includes:
superimposing, by the display control device on the map screen, the first demand forecast information in a range of a first display area corresponding to the first concentric circle, and
superimposing, by the display control device on the map screen, the second demand forecast information in a range of a second display area corresponding to the second concentric circle excluding the range of the first display area (Fratti, par. 30 teaches displaying a label on each concentric circle which shows the traveling time and distance with respect to the center of the circle where a vehicle is located. When combined with Atlas, these labels would show taxi ride demands).
Atlas in view of Fratti does not disclose the above strike-through limitations.
In the same field of endeavor, Kikuchi teaches calculating demand forecast information based on a size of a radius of a circle (Pars. 33 and 35).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further incorporate the above teaching of Kikuchi into Atlas by calculating respective demand forecast information based on a size of a radius of a respective concentric circle, and superimposing, on the map screen, the calculated respective demand forecast information on the respective concentric circles. The motivation would have been to improve the accuracy of calculating the demand forecast information based on spatial clustering (Kikuchi, par. 35).

Claim 11 recites similar limitation as claim 5, but is directed to a display control device. Since Atlas also discloses such a device (See claims 11-20, for example), claim 11 can be rejected under the same rationale set forth in the rejection of claim 5.

Claim 17 recites similar limitation as claim 5, but is directed to a non-transitory recording medium storing a program for implementing the steps recited in claim 5. Since the memory recited in claim 11 of Atlas corresponds to such a medium, claim 17 can be rejected under the same rationale set forth in the rejection of claim 5.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atlas in view of Fratti.

Regarding claim 19, Atlas disclose a display control system comprising: 
a processor (Par. 14: “Referring still to FIG. 1, in step 13, a processor performing the steps of the method receives a request for desired current or future contingent taxi utilization information”) configured to:
receive a specification of an arbitrary point from an occupant of a vehicle (Par. 14: “By way of non-limiting examples, the information provided to the processor may come from the user (such as a driver or dispatcher) requesting the information... the request could be for predicted taxi demand for each street block at each time of each day over a month””),
acquire position information including a current position of the vehicle (Par. 14: “In this example, the request for information likely will be accompanied by a location of the specific taxi at a specific time”),

send a sending request signal to a server outside the vehicle via a communication network, the sending request signal requesting the server to send demand forecast information on an area within a predetermined-distance range including the current position of the vehicle and the arbitrary point (Par. 12: “Both historical and recent data are collected and stored in one or more databases, such as through cloud data storage or locally on a server or computer, either of which must have storage that is sufficiently large to hold the taxi trip data and the data described in the other components, below. As will also be described, the historical and recent taxi demand information is accessible and sortable by a computer processor, for purposes of determining current and/or future taxi demand”) the demand forecast information corresponding to a demand for vehicle dispatch (Par. 14: “the desired information may be a) the number of taxi rides expected in the near future in a specific taxi's vicinity... the request could be for predicted taxi demand for each street block at each time of each day over a month”),
receive, from the server, the demand forecast information for a period up to a predetermined time from a current time (Pars. 15: “aggregation categories might include a specific hour of the given day of the week for the given month at a certain street block, which would be indicated directly by a request for current demand at that street block. But, categories may also be defined for other instances of that hour for the same day of the week for other occurrences throughout the month or across other months”, and 26: “Referring again to FIG. 1, the output of the described algorithm returns the generated representative taxi utilization information (17) for use in applications. This could be transmitted via Internet transfer protocol or be stored in a database that is accessible by SQL-enabled coding scripts”), and
extract(Abstract: “Contingent demand information may be generated for a variety of types of useful measures of taxi demand rates, such as for projecting expected likelihood of finding a passenger at each of several road locations”, and par. 26: “the output of the described algorithm returns the generated representative taxi utilization information (17) for use in applications. This could be transmitted via Internet transfer protocol or be stored in a database that is accessible by SQL-enabled coding scripts”); and
a display configured to superimpose, on a map screen, the specific demand forecast information on the arbitrary point (Par. 26: “To a taxi-driver or a dispatcher, the information may be represented on a display screen or the like as one or more locations where demand is likely. Upon providing this information, the method ends at step 18”).
Atlas does not disclose the above strike-through limitations. More specifically, Atlas does not disclose calculating a distance and a traveling time from the current position of the vehicle to the arbitrary point based on the position information, and extracting the demand forecast information based on the calculated traveling time.
In a related field of mapping and navigation, Fratti teaches calculating a distance and a traveling time from the current position of a vehicle to an arbitrary point based on the current position (Par. 30: “In one embodiment, a plurality of concentric circles are used to illustrate the legend determined using the method 400, as shown in FIG. 5. The legend 502 is overlaid on the position indicator 504, and the scale includes a plurality of concentric circles 506. Each concentric circle 506 includes distance information in one embodiment. For example, in the embodiment shown in FIG. 5, the first concentric circle 506 includes a label 508 indicating that the distance between the position indicator 504 and the first concentric circle 506 is 1 mile. The next concentric circle 506 includes a label 508 showing a distance of 2 miles. In another embodiment, the units on the concentric circles 508 include time units based on an estimate of the amount of time required to travel the distance between the current position shown by the position indicator 504 and each the concentric circle 506 based on the current speed of the monitored device. In another embodiment, each concentric circle 506 includes a label 508 displaying both time and distance”).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the above teaching of Fratti into Atlas by displaying a plurality of concentric circles centered at a current position of the host vehicle, wherein each concentric circle includes a label showing a distance and a traveling time from the current position of the host vehicle to an arbitrary point based on the current position, and extracting demand forecast information based on the calculated traveling time which could also be displayed along with the distance and traveling time. The motivation would have been to provide a legend for the distance or time to travel in a direction that differs from the current direction of motion (Fratti, par. 32).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atlas in view of Fratti as applied to claim(s) 19 above, and further in view of Kikuchi.

Regarding claim 20, Atlas in view of Fratti teaches the display control system according to claim 19, wherein 
the processor is configured to:
set a first concentric circle and a second concentric circle both of which are centered at the current position of the vehicle (See par. 30 of Fratti), 


the display is configured to:
superimpose, on the map screen, the first demand forecast information in a range of a first display area corresponding to the first concentric circle, and
superimpose, on the map screen, the second demand forecast information in a range of a second display area corresponding to the second concentric circle excluding the range of the first display area (Fratti, par. 30 teaches displaying a label on each concentric circle which shows the traveling time and distance with respect to the center of the circle where a vehicle is located. When combined with Atlas, these labels could show taxi ride demands as well).
Atlas in view of Fratti, however, does not disclose the above strike-through limitations.
In the same field of endeavor, Kikuchi teaches calculating demand forecast information based on a size of a radius of a circle (Pars. 33 and 35).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further incorporate the above teaching of Kikuchi into Atlas by calculating respective demand forecast information based on a size of a radius of a respective concentric circle, and superimposing, on the map screen, the calculated respective demand forecast information on the respective concentric circles. The motivation would have been to improve the accuracy of calculating the demand forecast information based on spatial clustering (Kikuchi, par. 35).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG X NGUYEN whose telephone number is (571)270-1591.  The examiner can normally be reached on Mon-Fri 8am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHONG X NGUYEN/           Primary Patent Examiner, Art Unit 2613